Citation Nr: 0104765	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-25 371	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1975 to 
November 1979.  In that determination, the RO denied the 
claim seeking service connection for a left knee injury and 
follicular (non-Hodgkin's) lymphoma.  He filed a timely 
notice of disagreement in October 1999, but only in regard to 
his left knee injury. 

REMAND

Medical evidence demonstrates that while in-service, the 
appellant was treated in April, October, and November of 1978 
for a left knee injury.  The record indicates that the 
appellant injured his left knee in 1978 with a steel paint 
scraper. 

The service medical record demonstrates that in October 1978, 
he experienced tenderness over the left medial joint line and 
chronic left knee pain.  The examining physician diagnosed 
him with a torn medial meniscus.  In a subsequent examination 
in November 1978, the appellant complained of an aching left 
knee, which required manipulation to straighten out.  The 
physician opined that it was probably a medial meniscus tear.

Medical records from Audie L. Murphy Memorial Veterans 
Hospital for November 1998 and from September 1985 to August 
1999 do not reflect any treatment or complaint of knee pain.  
However, in December 1998, the Audie  L. Murphy Memorial 
Veterans Hospital notes a history of left knee surgery, but 
provides no details.  In December 1999, the RO requested that 
the appellant provide dates and places where he had been 
treated for his left knee to support his claim.  However, the 
appellant did not respond to the request for additional 
information.  Even so, under the Veterans Claims Assistance 
Act of 2000, there's a duty to assist the appellant by 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  (Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-175, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A)).

The case is REMANDED for the following development:
		
1. The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for his 
left knee injury since his in-service 
left knee injury in 1978, and the dates 
of such treatment.  The appellant should 
specifically be asked to provide the RO 
with the date and location of any prior 
left knee surgery.  After securing any 
necessary releases, the RO should obtain 
copies of complete clinical records of 
such treatment and associate them with 
the claims folder.

2. The RO should schedule the appellant 
for a 
VA examination to determine the nature 
and etiology of his claimed left knee 
condition.  The claims file must be made 
available to the physician and a copy of 
this REMAND must be made available to the 
physician for review in conjunction with 
the examination.  The pertinent history 
concerning the claimed disability should 
be obtained, and all the necessary tests 
and studies should be conducted.  The 
report of examination should contain a 
detailed account of all the 
manifestations of the claimed disability 
found at present.  The examiner should be 
asked to determine, based on a thorough 
review of the claims file and the 
examination results, the current nature 
of the appellant's left knee injury.  If 
there is a current left knee disorder,  
the physician should be asked to opine 
whether the it is related to the 
appellant's in-service left knee injury.  
A detailed report of the examination 
should then be associated with the claims 
file.

3.  After the action as herein directed 
is complete, the RO should review the 
record to ensure it is in compliance with 
the Veterans Claims Assistance Act of 
2000.  If further development is 
required, the RO should take appropriate 
action to ensure its completion.

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with the REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the claim to the 
Board. See Stegall v. West, 11 Vet. App. 
268, 270-71 (1968).

The RO should then review the record and adjudicate the 
claims herein at issue.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






